Citation Nr: 0114466	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to fee-basis psychiatric care.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel







INTRODUCTION

The veteran had active military service from February 1970 to 
November 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1999 determination of the 
Albuquerque Department of Veterans Affairs (VA) Medical 
Center (MC).  


REMAND

The record indicates that the veteran has been receiving 
treatment for her service-connected post-traumatic stress 
disorder (PTSD) at the Albuquerque VAMC since 1995.  However, 
she now seeks fee-basis psychiatric care, claiming that she 
no longer benefits from her therapy at the Albuquerque VAMC 
because of its "highly anxiety-producing environment."  
Specifically, she claims that she is exposed to severe 
stressors there (namely, men in uniform and veterans without 
limbs) which cause her panic and flashbacks. 

Under the applicable criteria, when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish medical services to a veteran for the treatment of a 
service-connected disability or for a disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability.  38 U.S.C.A. § 
1703(a)(1)(A),(C).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic  
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(2000).

Nonetheless, in Meakin v. West, 11, Vet. App. 183 (1998), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
determination relative to a claimant's eligibility for fee-
basis outpatient medical care was a matter within the Board's 
jurisdiction.  Specifically, the Court held that in 
determining whether a claimant would be entitled to fee-basis 
outpatient medical care, it must be established not only that 
the applicant is a veteran and that he or she seeks treatment 
for a service-connected disability, but also that VA 
facilities are either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  With regard to the latter, the Court held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services did not involve a 
medical determination as contemplated by 38 C.F.R. § 20.101.  
Id.  

In this case, the veteran's basic eligibility to receive some 
form of outpatient care through VA is not in dispute as she 
is service-connected for PTSD and she has a total disability 
rating permanent in nature from such disability.  38 U.S.C.A. 
§ 1703(a)(1).  Thus, the issue in this case is whether a VA 
facility is either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  In either case, fee-basis treatment would 
be authorized.

Here, the veteran does not contend that the Albuquerque VAMC 
is geographically inaccessible.  In fact, she is a resident 
of Albuquerque.  Rather, she claims that the Albuquerque VAMC 
is incapable of providing the treatment she requires because 
of its "highly anxiety producing environment."  
Unfortunately, the Board is unable to address her contentions 
or otherwise reach a determination in this appeal as the 
record currently contains no evidence relative to this claim.  
For example, the veteran's Notice of Disagreement has not 
been associated with the claims folder.  Moreover, the April 
2000 Statement of the Case makes reference to several 
administrative reviews of the veteran's claim, as well 
clinical reviews by the Chief, VA Psychiatry Service, the Fee 
Basis Clinic Director, and the Administrative Officer for the 
Chief Medical Officer, resulting in a determination that the 
Albuquerque VA Health Care System is capable of providing 
necessary psychiatric care to the veteran.  The Statement of 
the Case also makes reference to a letter written in support 
of the veteran's claim by Evelyn Sandeen, Ph.D., from the 
Albuquerque VAMC, and indicates that this letter was 
associated in the veteran's "Fee Basis review chart."  

In light of the fact that the record now before the Board 
contains no record of any clinical review, administrative 
decision, or any other supporting evidence generated by the 
VAMC in this appeal, a remand is necessary to obtain these 
records.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000).  As the 
agency of original jurisdiction has not yet considered 
whether any additional notification or development action is 
required under VCAA, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  

2.  The RO should forward to the Board, 
along with the claims folder, the 
veteran's "Fee Basis review chart" 
which is apparently maintained at the 
Albuquerque VAMC.  Additionally, if there 
is any evidence (such as written clinical 
reviews, administrative decisions, or any 
other supporting evidence generated by 
the VAMC in this appeal) that evidence 
should be obtained and associated with 
the claims folder or the "Fee Basis 
review chart."  If any of this evidence 
is unobtainable, then detailed 
documentation of the efforts made to 
secure the records should be placed in 
this file. 

If the benefits sought on appeal remain denied, the veteran 
and her representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  
Then, an opportunity for response should be allowed.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the agency of original 
jurisdiction.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 



